Exhibit 10.1

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 16, 2010 (this “Amendment”), to the Existing Credit Agreement (such
capitalized term and other capitalized terms used in this preamble and the
recitals to have the meanings set forth in Article I) is among THE KANSAS CITY
SOUTHERN RAILWAY COMPANY, a Missouri corporation (the “Borrower”), KANSAS CITY
SOUTHERN, a Delaware corporation (the “Parent”), the SUBSIDIARY GUARANTORS, the
LENDERS, the ISSUING BANKS, the SWING LINE BANK and THE BANK OF NOVA SCOTIA, as
COLLATERAL AGENT and THE ADMINISTRATIVE AGENT.

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 28, 2006 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrower, the Parent, the Subsidiary Guarantors, the Lenders, the Issuing Banks,
the Swing Line Bank, the Collateral Agent and the Administrative Agent, the
Lenders have agreed to make, and have made, Advances to the Borrower and the
Issuing Banks and Swing Line Bank have issued and made, respectively, and the
Revolving Credit Lenders have participated in, Letters of Credit and Swing Line
Borrowings for the benefit of the Borrower;

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement as more fully set forth herein; and

WHEREAS, the Lender Parties have agreed to such amendments on the terms and
conditions contained in this Amendment;

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural form thereof):

“Amendment” is defined in the preamble.

“Existing Credit Agreement” is defined in the first recital.

“Second Amendment Effective Date” is defined in Section 3.1.

SECTION 1.2. Existing Credit Agreement Defined Terms. Unless otherwise defined
herein or the context otherwise requires, terms defined in the Existing Credit
Agreement and used in this Amendment shall have the meanings given to them in
the Existing Credit Agreement.

ARTICLE II
AMENDMENTS

Effective on the Second Amendment Effective Date, the Existing Credit Agreement
is hereby amended in accordance with the terms of this Article.

SECTION 2.1. Amendments to Article I. Article I of the Existing Credit Agreement
is hereby amended in accordance with Sections 2.1.1 through 2.1.2.

SECTION 2.1.1. Section 1.01 of the Existing Credit Agreement is hereby amended
by inserting the following definitions in the appropriate alphabetical order:

“8% Indenture” means the Indenture, dated as of May 30, 2008, among the
Borrower, the Parent, the Subsidiaries of the Parent from time to time parties
thereto and U.S. Bank National Association, as trustee, as amended,
supplemented, amended and restated or otherwise modified in accordance with the
terms of the Loan Documents.

“8% Senior Notes” means the 8% senior unsecured notes of the Borrower issued
from time to time pursuant to the 8% Indenture.

“13% Indenture” means the Indenture, dated as of December 18, 2008, among the
Borrower, the Parent, the Subsidiaries of the Parent from time to time parties
thereto and U.S. Bank National Association, as trustee, as amended,
supplemented, amended and restated or otherwise modified in accordance with the
terms of the Loan Documents.

“13% Senior Notes” means the 13% senior unsecured notes of the Borrower issued
from time to time pursuant to the 13% Indenture.

“Extending Lender” means a Lender that, on or prior to 5:00 p.m. on March 16,
2010 (or such later time or date as shall be specified by notice posted on
Intralinks), executes and delivers to the Administrative Agent (or its counsel)
a counterpart of the Second Amendment whereby it agrees to extend the
Termination Date of such Lender’s Revolving Credit Commitment, Letter of Credit
Commitment and Swing Line Commitment (as such terms are defined under this
Agreement in effect prior to the Second Amendment) from April 28, 2011 to
April 28, 2013 and identifying itself as an Extending Lender on the Second
Amendment.

“Net Equity Proceeds” means the excess of:

(a) the gross cash proceeds received by the Parent from the sale or issuance
after the Second Amendment Effective Date of its Equity Interest to other than
the Borrower or any of its Subsidiaries over

(b) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales commissions
and disbursements paid in connection with such sale or issuance.

“RR Act” is defined in Section 5.02(a)(ix).

“RR Assets” is defined in Section 5.02(a)(ix).

“RR Lien” is defined in Section 5.02(a)(ix).

“Second Amendment” means the Second Amendment, dated as of March 16, 2010, to
this Agreement among the Borrower, the Parent, the Subsidiary Guarantors, the
Required Lenders, the Revolving Credit Lenders that are Extending Lenders, the
Issuing Banks, the Swing Line Bank, the Collateral Agent and the Administrative
Agent.

“Second Amendment Effective Date” is defined in the Second Amendment.

SECTION 2.1.2. Section 1.01 of the Existing Credit Agreement is further amended
as follows:

(a) Clause (b) of the definition of “Applicable Commitment Fee Rate” is amended
in its entirety to read as follows:

(b) (i) from the Effective Date until the Second Amendment Effective Date, as
determined by this Agreement as in effect immediately prior to the Second
Amendment Effective Date, and thereafter, a percentage as set forth below per
annum determined by reference to the Leverage Ratio as set forth in the most
recent officer’s certificate received by the Administrative Agent pursuant to
Section 5.03(b) or Section 5.03(c):

              Applicable Commitment Fee Rate for Leverage Ratio   Revolving
Credit Commitment
Level I
 

 
 

less than or equal to 2.50:1.00
    0.500 %
 
       
Level II
 

 
 

greater than 2.50:1.00 but less than
or equal to 3.00:1.00
 
0.500%
 
       
Level III
 

 
 

greater than 3.00:1.00 but less than
or equal to 3.50:1.00
 
0.500%
 
       
Level IV
 

 
 

greater than 3.50:1.00
    0.625 %
 
       

(b) Clause (a)(ii) of the definition of “Applicable Margin” is hereby amended in
its entirety to read as follows:

(ii) from the Effective Date until the Second Amendment Effective Date, as
determined by this Agreement as in effect immediately prior to the Second
Amendment Effective Date, and thereafter, a percentage as set forth below per
annum determined by reference to the Leverage Ratio, as set forth in the most
recent officer’s certificate received by the Administrative Agent pursuant to
Section 5.03(b) or Section 5.03(c); provided, that the Applicable Margin for
each Revolving Credit Advance shall be no less than Level III for the period
from the Second Amendment Effective Date to the date that the financial
information required pursuant to Section 5.03(c) for the fiscal quarter ending
June 30, 2010 is delivered to the Administrative Agent:

                              Applicable Margin for     Applicable Margin for  
Eurodollar Rate     Base Rate Revolving   Revolving Credit Leverage Ratio  
Credit Advances   Advances
Level I
 
 

 
 
 

less than or equal to
2.50:1.00
 
1.25%  
2.25%
 
               
Level II
 
 

 
 
 

greater than 2.50:1.00
but less than or equal to
3.00:1.00
 

1.50%  

2.50%
 
               
Level III
 
 

 
 
 

greater than 3.00:1.00
but less than or equal to
3.50:1.00
 

1.75%  

2.75%
 
               
Level IV
 
 

 
 
 

greater than 3.50:1.00
    2.25 %     3.25 %
 
               

(c) The definition of “EBITDA” is hereby amended by (i) deleting the word “and”
at the end of clause (a)(iii), and (ii) adding a new clause (a)(v) after clause
(a)(iv), to read in its entirety as follows:

and (v) any premiums or other debt retirement costs paid with Net Equity
Proceeds in connection with a redemption, prepayment or defeasance of Debt under
Section 5.02(i)(vi).

(d) The definition of “Loan Documents” is amended by deleting the word “and” and
inserting a comma in its place prior to clause (viii), and adding “and (ix) the
Second Amendment” after the words “Secured Hedge Agreements” in such definition.

(e) Clause (b) of the definition of “Net Cash Proceeds” is hereby amended in its
entirety to read as follows:

(b) with respect to the incurrence or issuance of any Debt by the Parent or any
of its Subsidiaries (other than (x) Debt permitted pursuant to
Section 5.02(b)(i), (iii), (iv) and (v)), the excess of (i) the sum of 100% of
the cash and Cash Equivalents (or, in the case of Debt incurred pursuant to
Section 5.02(b)(i)(K), 50% of the cash and Cash Equivalents) received in
connection with such incurrence or issuance over (ii) the underwriting discounts
and commissions or other similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Parent or any of its
Subsidiaries in connection with such incurrence or issuance to the extent such
amounts were not deducted in determining the amount referred to in clause (i);
and

(f) The eighth line of the definition of “Obligations” is amended by adding the
words “(including, without limitation, Post Petition Interest)” after the word
“interest” appearing in such eighth line.

(g) The definition of “Termination Date” is hereby amended by deleting the date
“April 28, 2011” appearing in clause (b)(i) and inserting the date “April 28,
2013” in its place.

SECTION 2.2. Amendment to Article II. Article II of the Existing Credit
Agreement is hereby amended in accordance with Section 2.2.1.

SECTION 2.2.1. Clause (b)(vi) of Section 2.06 of the Existing Credit Agreement
is hereby amended by deleting each reference to “the 2002 Senior Notes
Indenture” and inserting “the 13% Indenture” in its place.

SECTION 2.3. Amendments to Article V. Article V of the Existing Credit Agreement
is hereby amended in accordance with Sections 2.3.1 through 2.3.4.

SECTION 2.3.1. Clause (i) of Section 5.01 of the Existing Credit Agreement is
hereby amended by adding the following text at the end of such clause:

In addition to the foregoing, the Borrower shall promptly, after any RR Assets
are no longer the subject of any RR Lien, execute and deliver and cause each
Loan Party whose assets are no longer subject to any RR Lien to execute and
deliver, any further instruments and documents and take and cause each such Loan
Party to take all such other action as the Collateral Agent may deem reasonably
necessary or desirable to obtain the full benefits of or in perfecting and
preserving the Liens of such mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements, and security
agreements on the assets and property that is no longer the subject of a RR
Lien.

SECTION 2.3.2. Clause (a) of Section 5.02 of the Existing Credit Agreement is
hereby amended (i) by deleting the word “and” at the end of clause (a)(vii),
(ii) adding the words “or by clause (ix)” after the words “permitted by clauses
(i) through (vi);” in the first line of clause (a)(viii); and (iii) adding a new
clause (a)(ix), to read in its entirety as follows:

(ix) Liens upon or in real and personal property or equipment of the Borrower or
any of its Subsidiaries to secure Debt (the “RR Assets”) incurred solely under
and for purposes consistent with Title V of the Railroad Revitalization and
Regulatory Reform Act of 1976 as amended (45 U.S.C. 821 et seq.) (the “RR Act”),
which Liens on such RR Assets may rank senior to the Liens of the Secured
Obligations in favor of the Secured Parties (unless such Liens are in favor of a
Loan Party or an Affiliate of a Loan Party (any such senior Lien referred to as
an “RR Lien”)), and the Lenders hereby agree that the Administrative Agent is
hereby authorized and directed (without the need for any further consent of the
Lender Parties) to release the Lien in favor of the Lender Parties on any RR
Assets which shall constitute an RR Lien in favor of holders of Debt under
Section 5.02(b)(i)(K) (so long as the release on the Lien on such RR Assets does
not constitute a release of all or substantially all of the Collateral (that
secures the Obligations of the Loan Parties under the Loan Documents) in any
transaction or series of related transactions); provided, however, that no RR
Lien shall extend to or cover any property other than the RR Assets that are the
subject of the project for which the Borrower or its Subsidiary has submitted a
request to the Secretary of Transportation (or similar authority) under the RR
Act for financial assistance (or the bridge Debt in lieu thereof), and no
extension, renewal or replacement of RR Liens shall extend to or cover any
property or assets not theretofore subject to the RR Lien being extended,
renewed or replaced; and provided further that the Debt secured by RR Liens
permitted by this clause (ix) shall be permitted by and incurred solely under
Section 5.02(b)(i)(K);

SECTION 2.3.3. Clause (b)(i) of Section 5.02 of the Existing Credit Agreement is
hereby amended by (i) deleting the period at the end of clause (b)(i)(J) and
inserting “; and” in its place, and inserting a new clause (b)(i)(K), to read in
its entirety as follows:

(K) Debt incurred by the Borrower or a Subsidiary in a principal amount not to
exceed $150,000,000 at any time outstanding, which Debt may be incurred only if
(i) both before and after giving effect thereto, no Default shall have occurred
and be continuing or would result therefrom, (ii) the Debt shall be incurred
under the RR Act or such Debt shall be incurred as a bridge to a refinancing for
Debt to be incurred under the RR Act, and the proceeds thereof used solely for
purposes consistent with the RR Act, (iii) the Debt shall not have a maturity
date earlier than the Termination Date in respect of the Revolving Credit
Commitment, (iv) the fair market value (as determined in a commercially
reasonable manner by the Borrower) of the RR Assets used to secure Debt under
this clause shall not exceed the amount of the Debt that is being secured by
such RR Assets, (v) the Debt shall not provide for more than 25% of the original
principal amount to amortize over the term of this Agreement, and (vi) no later
than the Prepayment Date following the incurrence of any Debt under this clause,
the Borrower shall have made a mandatory prepayment of the Advances with the Net
Cash Proceeds of such Debt pursuant to Section 2.06(b)(ii).

SECTION 2.3.4. Clause (i) of Section 5.02 of the Existing Credit Agreement is
hereby amended by (i) deleting the word “and” immediately prior to subclause
(v) and inserting a comma in its place, and (ii) adding a new subclause (vi) to
read in its entirety as follows:

, and (vi) redemptions, prepayments or defeasance of (A) the 8% Notes and the
13% Notes (and premium thereon) in accordance with the terms of the 8% Indenture
and the 13% Indenture, respectively, and (B) any other senior or subordinated
Debt and premium thereon (whether secured or unsecured) of the Borrower or of
any Subsidiaries, in each case solely with Net Equity Proceeds; provided, that
such redemptions, prepayments or defeasance are made within 60 days following
the issuance of the Equity Interests of the Parent giving rise to such Net
Equity Proceeds,

ARTICLE III
CONDITIONS TO EFFECTIVENESS

SECTION 3.1. This Amendment shall become effective upon the date (the “Second
Amendment Effective Date”) when each of the following conditions set forth in
this Article shall have been satisfied.

SECTION 3.1.1. Execution of Counterparts. The Administrative Agent shall have
received this Amendment, duly executed and delivered by an authorized officer of
the Parent, the Borrower, each Subsidiary Guarantor, each Revolving Credit
Lender, the Issuing Banks, the Swing Line Bank and the Required Lenders, the
Collateral Agent and the Administrative Agent.

SECTION 3.1.2. Amendment Fee. The Administrative Agent shall have received for
the account of each Lender that has executed and delivered a copy of this
Amendment to the Administrative Agent or its counsel (Orrick, Herrington, and
Sutcliff, LLP, 666 Fifth Avenue, New York, New York (facsimile number
212-506-5151); Attention Lisa Cohen) no later than 5:00 p.m. (New York time) on
March 16, 2010 all amendment fees that are payable on the Second Amendment
Effective Date.

SECTION 3.1.3. Upfront Fee. The Administrative Agent shall have received for the
account of each Extending Lender all upfront fees that are payable on the Second
Amendment Effective Date.

SECTION 3.1.4. Fees and Expenses. The Administrative Agent shall have received
all of its reasonable and documented fees and out-of-pocket expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including all invoiced fees and disbursements of Orrick, Herrington &
Sutcliffe LLP, counsel to the Administrative Agent.

SECTION 3.1.5. Legal Opinions. The Administrative Agent shall have an opinion of
Sonnenschein Nath & Rosenthal LLP, New York counsel for the Borrower dated the
Second Amendment Effective Date, addressed to each the Lenders and the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE IV
MISCELLANEOUS PROVISIONS

SECTION 4.1. Representations and Warranties. To induce the Lenders to enter into
this Amendment the Loan Parties represent and warrant to the Lender Parties that
as of the Second Amendment Effective Date:

(a) this Amendment constitutes the legal, valid and binding obligation of the
Parent, the Borrower and the Subsidiary Guarantors, enforceable against each of
them in accordance with its terms;

(b) both before and after giving effect to this Amendment all of the statements
set forth in clauses (a)(i) and (a)(ii) of Section 3.02 of the Existing Credit
Agreement are true and correct; and

(c) no authorizations, consents or approvals by or with any other Person is
required for the execution and delivery by, or for the effectiveness or
enforceability against, any Loan Party, of this Amendment.

SECTION 4.2. Effect of Amendment. The parties hereto agree as follows:

(a) This Amendment shall not constitute an amendment or waiver of or consent to
any provision of the Existing Credit Agreement or any other Loan Document not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of any Loan Party that would require an
amendment, waiver or consent of any Lender Party under any of the Loan Documents
except as expressly stated herein. Except as expressly amended hereby, the
provisions of the Existing Credit Agreement and the Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.

(b) On and after the Second Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Existing Credit Agreement in
any other Loan Document shall be deemed a reference to the Existing Credit
Agreement as amended hereby. This Amendment, executed pursuant to the Existing
Credit Agreement, shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement and the other Loan Documents and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement.

SECTION 4.3. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its out-of-pocket expenses in connection with this
Amendment, including the fees, charges and disbursements of counsel for the
Administrative Agent.

SECTION 4.4. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.5. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 4.6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic copy), each of which when so executed and delivered
shall be deemed an original and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

SECTION 4.7. GOVERNING LAW. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

      THE KANSAS CITY SOUTHERN RAILWAY COMPANY By:  
/s/ Paul J. Weyandt
   
 
   
Name: Paul J. Weyandt
Title: Senior Vice President – Finance and Treasurer
KANSAS CITY SOUTHERN
as Guarantor By:  
/s/ Paul J. Weyandt
   
 
   
Name: Paul J. Weyandt
Title: Senior Vice President – Finance and Treasurer
GATEWAY EASTERN RAILWAY COMPANY
as Guarantor By:  
/s/ Paul J. Weyandt
   
 
   
Name: Paul J. Weyandt
Title: Vice President and Treasurer
SOUTHERN DEVELOPMENT COMPANY
as Guarantor By:  
/s/ Michael R. Haverty
   
 
   
Name: Michael R. Haverty
Title: President
THE KANSAS CITY NORTHERN RAILWAY
COMPANY
as Guarantor By:  
/s/ Paul J. Weyandt
   
 
   
Name: Paul J. Weyandt
Title: Vice President and Treasurer

      TRANS-SERVE, INC.     as Guarantor By:   /s/ Paul J. Weyandt     Name:    
Paul J. Weyandt     Title: Vice President and Treasurer PABTEX, Inc.     as
Guarantor By:   /s/ Michael R. Haverty     Name:     Michael R. Haverty    
Title: President SOUTHERN INDUSTRIAL SERVICES, INC.     as Guarantor By:   /s/
Michael R. Haverty     Name: Michael R. Haverty     Title: President VEALS, INC.
    as Guarantor By:   /s/ Michael R. Haverty     Name:     Michael R. Haverty  
  Title: President

      THE BANK OF NOVA SCOTIA, in its capacity as Swing Line Bank and Issuing
Bank By:  
/s/ Mark Sparrow
   
 
   
Name: Mark Sparrow
Title: Director

1

      THE BANK OF NOVA SCOTIA, in its capacity as Collateral Agent and
Administrative Agent By: /s/ Mark Sparrow Name: Mark Sparrow Title: Director
LENDER SIGNATURE PAGE FOR OTHER THAN EXTENDING LENDERS

      [INSERT NAME OF LENDER] By:  


   
Name:
   
Title:

2

LENDER SIGNATURE PAGE FOR EXTENDING LENDER

INDICATE THAT YOU ELECT TO BE AN EXTENDING LENDER BY EXECUTING THE SIGNATURE
BLOCK BELOW.

SIGNATURE BLOCK FOR EXTENDING LENDER

[NAME OF REVOLVING CREDIT LENDER]

By:
Name:
Title:


3